DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
These claims are allowable over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious a method for fabricating a multifiber assembly, comprising:
selecting a plurality of optical fibers that each have a respective cladding diameter;
determining a maximum fiber core position error for the plurality of optical fibers in a plurality of configurations, wherein for each configuration:
the plurality of optical fibers are arranged side-by-side in an array such that each optical fiber has a position in the array, the plurality of optical fibers are arranged in a different order, each optical fiber has a respective fiber core position relative to an ideal core position for that optical fiber to define a respective fiber core position error, the ideal core positions are based on each optical fiber of the plurality of optical fibers having an ideal cladding diameter, and the maximum fiber core position error is a maximum of the respective fiber core position errors;
and determining a desired order of the plurality of optical fibers that minimizes the maximum fiber core position error, or
a method for fabricating a fiber array unit comprising:
selecting a plurality of optical fibers that each have a respective cladding diameter;
determining a maximum fiber core position error for the plurality of optical fibers in a plurality of configurations, wherein for each configuration:
the plurality of optical fibers are arranged side-by-side in an array such that each optical fiber has a position in the array, the plurality of optical fibers are arranged in a different order, each optical fiber has a respective fiber core position relative to an ideal core position for that optical fiber to define a respective fiber core position error, the ideal core positions are based on each optical fiber of the plurality of optical fibers having an ideal cladding diameter, and the maximum fiber core position error is a maximum of the respective fiber core position errors;
and determining a desired order of the plurality of optical fibers that minimizes the maximum fiber core position error positioning the plurality of optical fibers on a support substrate in the configuration that comprises the desired order; and
applying an adhesive to affix the plurality of optical fibers to the support substrate,
in combination with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Naraoka (US 6108467) teaches moving fibers in a linear array for switching, but none of the error measurement and different arranging claimed.
Simmons (US 6549710 and 6655848) teaches method of arranging fiber arrays, but none of the error measurement and different arranging claimed.
Saito (US 2003/0091289) teaches positioning arrays of fibers together, but none of the error measurement and different arranging claimed.
Matsumoto (US 7123355) teaches measuring the positions of cores in a linear array of fibers, but none of the error measurement and different arranging claimed.
Butler (US 10107967) teaches method of arranging fibers in a linear array, but none of the error measurement and different arranging claimed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883